DETAILED ACTION
This office action is a response to the amendment and arguments filed on July 1, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10-11, filed July 1, 2022, with respect to the rejection of Claims 1, 6-9, 11-13 and 22-24 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1, 6-9, 11-13 and 22-24 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 6-9, 11-13 and 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on July 1, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 
The closest prior art found is as follows: Kato (US 6,920,148), Wang et al. (US 2010/0215008), Shibata (US 2007/0280168), Harris et al. (US 2006/0133325), Bi et al. (US 2003/0223429), Bang et al. (US 7,633,880) and Ueno (US 6,751,194).

Prior art reference Kato is directed to a scheduling controller and a scheduling control method. In a scheduling controller and in a scheduling method, processing requests are efficiently scheduled by using the latest condition for the processing requests. In a base station, for each TDMA frame, a start/end time controller calculates a scheduling start time according to a predetermined scheduling end time and the types and the number of various processing requests buffered from a scheduling start time of a preceding frame to a scheduling start time of the pertinent frame. A scheduler accordingly allocates time slots to the TDMA frame (Kato Abstract; Figure 1, 2 and 6; Column 5-6 and 8-11).
Prior art reference Wang is directed to a base station apparatus and wireless resource allocation method. An information obtaining unit that obtains a delay request value for application data which is transmitted and received between a terminal and a communication partner thereof through an application layer, where the terminal performs data transmission and reception by wirelessly accessing the base station apparatus; and a resource allocator that computes, based on the delay request value for the application data, a residual time up to a time by which an application data transmitting side, which is one of the base station apparatus and the terminal, should complete wireless transmission of TCP packets which store the application data, and performs allocation of a wireless resource used in wireless communication between the base station apparatus and the terminal, based on a degree of margin of the residual time for a prearranged transmission time of the wireless transmission from the application data transmitting side (Wang Abstract; Claim 4; Paragraph [0009-0020 and 0078]).
Prior art reference Shibata is directed to a radio base station apparatus and scheduling method. A radio base station apparatus adaptively controls a modulation and coding scheme of a downlink line in accordance with a quality of the downlink line to communicate with a mobile station over the air. During scheduling, a priority calculation module calculates a priority for a transmission candidate signal to the mobile station based on a reference quality, which is set for each modulation and coding scheme, and on the downlink line quality. A scheduling determination module assigns a transmission opportunity to a transmission candidate signal to the mobile station in accordance with the priority calculated by the priority calculation module (Shibata Abstract; Figure 1 and 11; Paragraph [0021-0027 and 0071-0081]).
Prior art reference Harris is directed to a method and apparatus for determining when to begin communication resource acquisition. Harris discloses method for attempting to obtain desired resources in a just-in-time manner by using reasonably available information to characterize future packet transfers and calculate when resource acquisition should begin. Calculating when to begin communication resource acquisition by considering a transfer-complete time, a ready-for-next-transfer time, an anticipated start time, and/or an anticipated acquisition time (Harris Abstract; Claim 4 and 5; Paragraph [0002-0003, 0013, 0023-0025 and 0034]).
Prior art reference Bi is directed to a method and apparatus for scheduling users to allocate data transmissions in communications systems. Scheduling of a plurality of users for receiving transmitted data is prioritized within a communications system. A next data transmission among the plurality of users is allocated based on the prioritized scheduling (Bi Abstract; Paragraph [0057-0060]).
Prior art reference Bang is directed to an access device for managing queue corresponding to real time multimedia traffic characteristics. A queue management method of an access network device includes receiving a packet, determining feasibility of a packet transmission within a delivery deadline allowed from a destination if the received packet is for real-time transmission, storing the packet in the transmission queue and transmitting the packet in sequential order of the storage when the packet transmission within the delivery deadline is feasible, and dropping the packet instead of storing the packet in the transmission queue when the packet transmission is determined infeasible. Accordingly, resources required for the packet transmission are saved (Bang Abstract; Column 2-5).
Prior art reference Ueno is directed to a packet multiplexer for priority control. An input processing unit, calculates on receiving input packets their output time limit values based on the delay time limit values, and stores the results in the attribute storing memory, together with the packet sizes. A read controlling unit compares the first several entries in a queue as to the output time limit values and packet sizes that are stored in an attribute storing memory, and outputs the packets in decreasing order of size within the range in which the delay time limit values will be met (Ueno Abstract; Column 2 [Line 59] – Column 3 [Line 36] and Column 5 [Line 48] – Column 6 [Line 22]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...the calculator calculates the transmission start deadline by using the transmission end deadline as a criterion, based on a criterion value of a total resending delay time of the data in wireless communication for the wireless terminal device, and an estimation value of a transmission time necessary for completing transmission of the data, and the calculator does one of a first processing, a second processing, and a third processing, the first processing calculating the criterion value of the total resending delay time by using an RTT (Round Trip Time) and a criterion value of a number of times of transmission based on a target value or a result value relation to a ratio that the transmission succeeds or fails, with respect to an HARQ (Hybrid Automatic Repeat Request) for the data, the second processing determining a size of the wireless resource necessary for transmitting the data by using a size of the data and a communicable size determined based on signal quality of the wireless communication, and calculating a time necessary for ensuring the wireless resource whose size is determined, as the estimation value of the transmission time, and the third processing determining an average communication rate upon transmission of the data, based on an allocation result of the wireless resource allocated based on signal quality of the wireless communication at a predetermined time until the current time, and calculating the estimation value of the transmission time based on the determined average communication rate and a size of the data.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 

The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414